    Case: 1:20-cv-01561 Document #: 53 Filed: 01/15/21 Page 1 of 4 PageID #:247




                        UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION

Powers and Sons Construction Company                  )
Incorporated, an Indiana Corporation,                 )
                                                      )
                    Plaintiff,                        )
                                                      )
        v.                                            )
                                                      )
Hales Franciscan High School, Inc., an Illinois       )
Not for Profit Corporation; Hales Franciscan          )    Case No. 20-01561
Title Holding Corporation, an Illinois Not for        )
Profit Corporation; Providence Bank & Trust,          )
as successor in interest to Urban Partnership         )    Judge Edmond E. Chang
Bank, as successor in interest to South Shore         )
Bank of Chicago; Global Signal Acquisitions           )
IV LLC, a Delaware Limited Liability                  )
Company; Crown Castle GT Company LLC a                )
Delaware Limited Liability Company; and               )
Bronzeville Academy Charter School, an                )
Illinois Not for Profit Corporation,                  )
                                                      )
                    Defendants.                       )
                                                      )

                    JOINT STATUS REPORT CONCERNING STAY OF
                      MORTGAGE FORECLOSURE PROCEEDING

       Plaintiff Powers and Sons Construction Company (“Powers”) and Defendants Hales

Franciscan High School, Inc. and Hales Franciscan Title Holding Corporation (“Hales

Franciscan”),    Global Signal Acquisitions IV LLC, Crown Castle GT Company LLC, and

Bronzeville Academy Charter School (“BACS”) (collectively the “Parties”), pursuant to the

Court’s October 26, 2020 minute entry (the “October 26 Minute Entry”) hereby file this joint status

report regarding Hales Franciscan’s ongoing efforts to sell its real estate (the “Real Estate Sale”)

that secures the mortgages that Powers is seeking to foreclose on in this litigation and Powers’ and

Hales Franciscan’s efforts to effectuate a global settlement of this litigation.

       On October 22, 2020, Powers and Hales Franciscan filed their Stipulation to Stay Deadlines

[Docket No. 51], which stayed all deadlines in the above-captioned case (the “Stay”), subject to




                                                  1
    Case: 1:20-cv-01561 Document #: 53 Filed: 01/15/21 Page 2 of 4 PageID #:248




terms and conditions agreed to by Hales Franciscan and Powers. By its October 26 Minute Entry,

the Court approved the Stay and ordered the Parties to file a joint status report by January 15, 2021.

       BACS holds a possessory interest in, on and across the Real Estate pursuant to a lease

agreement with Hales Franciscan for a portion of the school facility located thereon (the “Lease”).

BACS operates a charter school on a portion of the Real Estate and has expressed to Hales

Franciscan its strong interest in purchasing all or a portion of the Real Estate. In November 2020,

BACS prepared and submitted to Hales Franciscan a letter of intent to purchase the Real Estate.

Subsequently, BACS revised upward and resubmitted its written proposal to purchase the Real

Estate on two separate occasions. Hales Franciscan’s broker responded to BACS that it would

“keep [its] offer in mind as we progress through Contract discussion.” As the sole tenant with an

existing lease that extends for another 2.5 years, BACS requests that it be kept informed of the

status of the Real Estate Sale and be involved in the negotiations between Hales Franciscan and

Powers to settle this litigation. Hales Franciscan disputes that it has any obligation to keep BACS

informed of the Real Estate Sale or to involve BACS in the global settlement negotiations.

       On December 23, 2020, Hales Franciscan executed a letter of intent for the purchase of the

Real Estate and, as such, is currently in the process of negotiating definitive transaction documents

to document and close the Real Estate Sale. Additionally, Hales Franciscan and Powers have

continued to work together in a manner designed to allow Hales Franciscan to expeditiously

progress its efforts to close the Real Estate Sale and to allow the Parties to effectuate a global

settlement of this litigation. Among other things, Hales Franciscan and Powers have worked

towards these goals by participating in a standing weekly conference call to discuss the status of

the Real Estate Sale, implementing a go-forward strategy to close the Real Estate Sale, and

otherwise engaging in good faith negotiations to settle this litigation following the closing of the




                                                  2
      Case: 1:20-cv-01561 Document #: 53 Filed: 01/15/21 Page 3 of 4 PageID #:249




Real Estate Sale. Given these efforts, Hales Franciscan and Powers are hopeful that the Real Estate

Sale will close and a global settlement of this litigation will be effectuated during the middle of

the third quarter of 2021.

Dated: January 15, 2021

By:    /s/ David E. Buls                         By:     /s/ Thomas S. Kiriakos

David E. Buls (Atty. #90785190)                  Marc R. Kadish, Esq. (ARDC # 1378872)
KRIEF DEVAULT LLP                                Thomas S. Kiriakos, Esq. (ARDC # 6184699)
8001 Broadway, Suite 400                         Alexander F. Berk, Esq. (ARDC # 6329444)
Merrillville, IN 46410                           MAYER BROWN LLP
T: (219) 227-6015                                71 S. Wacker Drive
F: (219) 227-6101                                Chicago, IL 60606
                                                 Telephone: (312) 782-0600
Alexander E. Porter (ARDC # 6316936)
33 North Lasalle Street, Suite 1140              Pro Bono Counsel to Hales Franciscan High
Chicago, IL 60602                                School, Inc. and Hales Franciscan Title
Telephone: (312) 800-4011                        Holding Corporation

Counsel for Powers and Sons Construction
Company, Inc.




By:    /s/ Ian H. Fisher                         By:     /s/ Charlotte Huffman

Ian H. Fisher (ARDC # 6224920)                   Charlotte Huffman (ARDC # 6296779)
HAHN LOESER                                      Nicole Castillo (ARDC # 6272038)
200 West Madison Street                           NEAL & LERO,Y LLC
Suite 2700                                       20 S. Clark Street, Suite 2050
Chicago, IL 60606                                Chicago, IL 60603
Telephone: (312) 637-3060                        Telephone: (312) 641-7144

Counsel to Global Signal Acquisitions IV         Counsel to Bronzeville Academy Charter
LLC and Crown Castle GT Company LLC              School




                                                3
     Case: 1:20-cv-01561 Document #: 53 Filed: 01/15/21 Page 4 of 4 PageID #:250




                                         CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that on January 15, 2021, he caused to be
served, a true and correct copy of the foregoing document upon those parties set forth on the below
service list. Registered members of the Court’s CM/ECF system that are participants in these proceedings
received electronic notice of this filing.


Dated: January 15, 2021                                        /s/Alexander F. Berk
                                                               Alexander F. Berk


                                             SERVICE LIST

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for

this case.

Powers and Sons Construction Company

       David Andrew Buls dbuls@kdlegal.com

       Alexander Edmund Porter aporter@kdlegal.com

Global Signal Acquisitions IV LLC

       Ian Howard Fisher ifisher@hahnlaw.com

Crown Castle GT Company, LLC

       Ian Howard Fisher ifisher@hahnlaw.com

Bronzeville Academy Charter School

       Charlotte Huffman chuffman@nealandleroy.com

       Nicole Castillo Hasan ncastillo@nealandleroy.com




                                                   4
